OPINION
PER CURIAM.
This case involves the right of a child, Delynda Ann Reed, to share in the estate of her natural father, Prince Ricker. Based upon undisputed evidence and jury findings, the trial court denied recovery because the father was legally married at the time he and Delynda Ann’s mother entered into a ceremonial marriage in Juarez, Mexico. We affirmed. Reed v. Campbell, 682 S.W.2d 697 (Tex.App. — El Paso 1984, writ ref’d n.r.e.).
The Supreme Court of the United States reversed and remanded. 476 U.S.-, 106 S.Ct. 2234, 90 L.Ed.2d 858 (1986). That Court held that Delynda Ann was entitled to relief on her principal claim. That holding was reached because the jury found that she was the child of Prince Ricker, whose estate was in probate at the time her claim was made.
The judgment of the trial court is reversed and the case is remanded for the entry of a judgment in accordance with the opinion and judgment of this Court.